       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH SINES, SETH WISPELWEY,
MARISSA BLAIR, APRIL MUÑIZ, MARCUS
MARTIN, NATALIE ROMERO, CHELSEA
ALVARADO, JOHN DOE, and THOMAS BAKER,
                                                          20 Misc. 241 (KPF)
                          Movants,
                                                       OPINION AND ORDER
                        -v.-

MILO YIANNOPOULOS,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Movants are plaintiffs in a civil rights lawsuit currently pending in the

United States District Court for the Western District of Virginia, captioned

Sines v. Kessler, No. 17 Civ. 72 (W.D. Va.) (NKM) (the “Underlying Suit”). (Dkt.

#1). Before this Court, they seek to compel Respondent Milo Yiannopoulos to

comply with a previously-issued subpoena. Over time, the parties have

narrowed the issues in dispute to one: whether Respondent should be

compelled to disclose the identity of a confidential source who Respondent says

has relevant documents. Respondent, proceeding pro se, objects to the

subpoena on the ground that the identity of his source is protected by the

journalist’s privilege, which objection the Court will liberally construe as a

motion to quash. For the reasons set forth below, the Court denies without

prejudice Movants’ motion to compel compliance with the subpoena and denies

Respondent’s motion to quash as moot. Additionally, the Court will order that

certain documents be unsealed.
          Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 2 of 20




                                        BACKGROUND 1

A.       Factual Background

         On October 17, 2017, Movants initiated the Underlying Suit against the

principal organizers of the so-called “Unite the Right” rally (the “Rally”), which

occurred on August 11 and 12, 2017, in Charlottesville, Virginia. (MTC 3).

Movants are individuals who were injured at the Rally and are now plaintiffs in

the Underlying Suit. They allege that the defendants conspired to violate their

civil rights in violation of the Civil Rights Act of 1871, 42 U.S.C. § 1985(3).

(Id.).

         Respondent Milo Yiannopoulos is a commentator and public speaker who

has previously served as an editor for the far-right website Breitbart News

Network. (See MTC 4-5; Resp. Opp. 3). Respondent states that, since leaving

Breitbart, he has worked as a freelance reporter. (Resp. Opp. 3). Evidence

submitted by Movants in support of their motion to compel demonstrates that

after leaving Breitbart, Respondent continued to produce and publish content




1        The facts recounted herein are drawn from the parties’ submissions in connection with
         the instant motion. For ease of reference, the Court refers to the parties’ briefing as
         follows: Movants’ Memorandum of Law in Support of Motion to Compel Milo
         Yiannopoulos to Comply with Subpoena is referred to as “MTC” (Dkt. #1, Ex. 1);
         Movants’ letter brief in further support of the Motion to Compel is referred to as “Mov.
         Br.“ (Dkt. #12); Respondent’s letter brief in opposition to the Motion to Compel is
         referred to as “Resp. Opp.” (Dkt. #17); and Movants’ reply letter brief in further support
         of the Motion to Compel is referred to as “Mov. Reply” (Dkt. #20). The transcript of the
         July 29, 2020 hearing is referred to as “Hr’g Tr.” (Dkt. #13); the exhibits attached to the
         Declaration of Michael L. Bloch in Support of Movants’ Motion to Compel are referred to
         as “Bloch Decl., Ex [ ]” (Dkt. #1, Ex. 2); and the Declaration of Benjamin D. White in
         Support of Movants’ Motion to Compel is referred to as “White Decl. ¶ [ ]” (Dkt. #12,
         Ex. 2).

                                                  2
       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 3 of 20




online, including content about white supremacists and the far right. (See,

e.g., Bloch Decl., Ex. 5, 6, 10).

      Movants served Respondent with a subpoena pursuant to Federal Rule of

Civil Procedure 45 on November 5, 2019. (Bloch Decl., Ex. 8 (the “Subpoena”)).

The Subpoena sought the production of, inter alia, all documents and

communications related to the Rally, as well as documents and

communications concerning Richard Spencer, a defendant in the Underlying

Suit and one of the purported organizers of the Rally. (Id.). Respondent was to

produce responsive documents by December 5, 2019. (Id.).

      Respondent did not produce documents by December 5, 2019, but

represented to Movants in an email dated December 6, 2019, that he intended

to comply with the Subpoena. (Bloch Decl., Ex. 11). The parties agreed to

meet on December 18, 2019, at which meeting Movants agreed to narrow the

scope of the Subpoena. (MTC 8-9; see also Bloch Decl. ¶ 14; id., Ex. 12). In a

letter dated January 9, 2020, at Respondent’s request, Movants formalized the

narrowed scope of the Subpoena to the following:

             (i) All audio and visual recordings that you have in your
             possession relating to the Unite the Right event that
             took place in Charlottesville, Virginia on August 11 and
             12, 2017, and which were recorded in Virginia, and

             (ii) Any other communications between you and any of
             the defendants in [the Underlying Suit] that relate to
             Unite the Right.

(Id., Ex. 13). The letter provided a response date of January 17, 2020. (Id.).

Respondent again failed to comply with the Subpoena, and after some back

and forth via email, wherein Respondent provided various excuses for his

                                        3
       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 4 of 20




failure to comply (see Bloch Decl., Ex. 14-15), on February 12, 2020,

Respondent told Movants that he had “nothing to produce relevant to the

planning of [the Rally],” and that he had been “mistaken” in his belief that he

possessed recordings of Richard Spencer. (Id. at Ex. 15). Respondent further

asserted that:

            I have consulted the source of these recordings, who
            reminded me that they were played to me, but I did not
            retain copies of them.        Other recordings in my
            possession do not relate to Unite the Right or the
            planning of physical violence by any of the named
            defendants.      Regarding anything else I possess
            tangentially related to your case, such as emails, I am
            asserting journalistic privilege, which enjoys broad
            protection in the state of New York.

(Id.). However, on April 6, 2020, Respondent published a video on YouTube

that was responsive to the Subpoena (id., Ex. 16), and several days later he

reposted the video on the social media website Telegram and stated that there

was “[m]uch, much more to come” (id., Ex. 17).

      On June 13, 2020, Respondent again posted on Telegram that there are

“[a] lot more Richard Spencer drops still to come from me. Keep an eye out.”

(Id., Ex. 18). On June 24, 2020, after Respondent continued to defy the

Subpoena, Movants notified Respondent that they intended to pursue a motion

to compel compliance with the Subpoena. (Bloch Decl. ¶ 21).

B.    Procedural History

      On June 25, 2020, Movants filed the instant motion to compel

Respondent’s compliance with the Subpoena. (Dkt.#1). On July 29, 2020, the

Court conducted a telephonic hearing on the motion. (See generally Hr’g Tr.).


                                        4
       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 5 of 20




While under oath at the hearing, Respondent testified that he did not

physically possess responsive documents or files, but that he had personally

been shown them by at least one individual, whom he referred to as his source.

(Id. at 16, 34-40, 47-49, 71). 2 Respondent indicated that his source had played

clips of responsive audio and video files, and shown him a screen where he

could see that additional files existed. (See id. at 34-35). Respondent invoked

the journalist’s privilege to prevent the disclosure of the identity of his

unnamed source for the relevant documents, and the Court set a briefing

schedule to address Respondent’s assertion of the privilege over the identity of

his source. (Id. at 70-74).

      After the hearing, Respondent stated that he attempted to get his source

to disclose their identity and/or relevant documents voluntarily to Movants,

but was unsuccessful. (See Resp. Br. 1-2; see also White Decl. ¶ 3). On



2     Respondent has equivocated over the total number of unnamed individuals who are
      Respondent’s source or sources, and whose identities are now the target of Movants’
      Subpoena and the instant motion to compel. (See, e.g., Hr’g Tr. 16, 34-40, 47-49, 71-
      12; see also White Decl. ¶¶ 2-3). For ease of reference, the Court refers Respondent’s
      source in the singular, although Respondent has since represented to Movants that
      there is one “main guy” but that there are other sources as well. (See White Decl. ¶ 2).
      The Court pauses to note that Respondent’s equivocation as to the total number of his
      confidential sources is symptomatic of Respondent’s improper behavior in this case. By
      changing his position (i) on the number of (and information possessed by) his
      confidential sources, (ii) the content and importance of documents in his possession,
      and (iii) the location of relevant documents, Respondent has either overstated or
      understated his importance to Movants’ case at various points. In this vein,
      Respondent’s decision to “mess about” with Movants in this case — over the documents
      in his possession, the number of confidential sources, and the timeline of his failure to
      comply with the Subpoena — has no journalistic benefit. The Court expects that
      Respondent’s representation to Movants (see White Declaration, ¶ 2) will be the final
      articulation of the total number and relative importance of Respondent’s sources. As
      ordered below, within one week of the date of this Order, Respondent shall confirm in
      writing to the Court and to Movants the total number of confidential sources with
      relevant material. Further equivocation will not be tolerated.

                                              5
       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 6 of 20




August 12, 2020, Movants filed their letter brief in further support of their

motion to compel (Dkt. #12); on September 1, 2020, Respondent filed his

opposition papers (Dkt. #17); and on September 9, 2020, Movants filed a reply

(Dkt. #20).

                                  DISCUSSION

A.    Applicable Law

      The Second Circuit “has long recognized the existence of a qualified

privilege for journalistic information.” Gonzales v. Nat’l Broad. Co., 194 F.3d

29, 32 (2d Cir. 1999). The privilege, rooted in the First Amendment and federal

common law, arises from a “concern for the potential harm to the ‘paramount

public interest in the maintenance of a vigorous, aggressive and independent

press capable of participating in robust, unfettered debate over controversial

matters.’” Id. at 33 (quoting Baker v. F & F Inv., 470 F.2d 778, 782 (2d Cir.

1972)). “The privilege may be invoked by an individual “involved in activities

traditionally associated with the gathering and dissemination of news, even

though he may not ordinarily be a member of the institutionalized press.” von

Bulow ex rel. Auersperg v. von Bulow, 811 F.2d 136, 142 (2d Cir. 1987).

However, to invoke the privilege, an individual must be acting in “the role of the

independent press” when “collecting the information in question.” Chevron

Corp. v. Berlinger, 629 F.3d 297, 307 (2d Cir. 2011). Furthermore, “the

talisman” for invoking “the journalist’s privilege is intent to disseminate to the

public at the time the gathering of information commences.” von Bulow, 811

F.2d at 145.

                                         6
          Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 7 of 20




      Once established, the federal journalist’s privilege is a qualified one and

may be overcome. However, the protection accorded by the privilege “is at its

highest when the information sought to be protected was acquired by the

journalist through a promise of confidentiality.” Chevron Corp., 629 F.3d at

307 (internal citation omitted). To protect the “important interest of reporters

in preserving the confidentiality of [their] sources,” the Court may override the

journalist’s privilege and order disclosure “only upon a clear and specific

showing that the information is: [i] highly material and relevant, [ii] necessary

or critical to the maintenance of the claim, and [iii] not obtainable from other

available sources.” Schiller v. City of New York, 245 F.R.D. 112, 118 (S.D.N.Y.

2007) (quoting In re Petroleum Prods. Antitrust Litig., 680 F.2d 5, 7 (2d Cir.

1982)).

      Journalistic privilege is also recognized under New York’s “Shield Law,”

N.Y. Civ. Rights Law § 79-h(b), and provides absolute protection for “news

obtained under a promise of confidentiality,” Baker v. Goldman Sachs & Co.,

669 F.3d 105, 107 (2d Cir. 2012), including “the identity of a confidential

source,” Giuffre v. Maxwell, 221 F. Supp. 3d 472, 476 (S.D.N.Y. 2016).

However, “asserted privileges in actions that raise both federal and pendent

state law claims are governed by the principles of federal law.” In re McCray,

Richardson, Santana, Wise, & Salaam Litig., 928 F. Supp. 2d 748, 753

(S.D.N.Y.) (“In re McCray”), report and recommendation adopted, 991 F. Supp.

2d 464 (S.D.N.Y. 2013).




                                         7
       Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 8 of 20




B.    The Motion to Compel Is Denied Without Prejudice

      Respondent objects to the Subpoena on the ground that Movants fail to

overcome the journalist’s privilege, both as codified in the New York Shield Law

and as articulated by the Second Circuit. (Resp. Opp. 3-4). Movants retort

that Respondent has waived his right to assert privilege, that New York’s Shield

Law does not apply in the instant litigation, and that, in any event, Respondent

fails to satisfy the state and federal standards for asserting the journalist’s

privilege. (See generally Mov. Br.; Mov. Reply). Even if Respondent has

successfully asserted the privilege, Movants argue, they have established that it

is appropriate to override the qualified privilege. For the reasons that follow,

the Court finds that Respondent has successfully asserted the federal

journalist’s privilege, and that Movants may, but have not on this record,

established that overriding the privilege is proper.

      1.     Respondent Has Not Waived the Privilege

      While “the failure to serve written objections to a subpoena” within the

time specified by Rule 45 “typically constitutes a waiver of such objections,”

that failure may be “forgiven in unusual circumstances and for good cause.”

Homeward Residential, Inc. v. Sand Canyon Corp., No. 12 Civ. 67 (JFK) (JLC),

2017 WL 4676806, at *17 (S.D.N.Y. Oct. 17, 2017) (quotation marks and

citations omitted). Such circumstances exist where: “[i] the subpoena is

overbroad on its face and exceeds the bounds of fair discovery, [ii] the

subpoenaed witness is a non-party acting in good faith, and [iii] counsel for

witness and counsel for subpoenaing party were in contact concerning the

                                         8
        Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 9 of 20




witness’ compliance prior to the time the witness challenged legal basis for the

subpoena.” Id. (quoting Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44,

48 (S.D.N.Y. 1996)). Ultimately, the Court finds that consideration of these

factors, as well as Respondent’s pro se status, militates against deeming the

privilege forfeited.

      First, although Movants now seek only the disclosure of the identity of a

confidential source in possession of relevant documents (see generally Hr’g Tr.),

previously, the scope of the subpoena was quite broad, seeking all document

concerning the Underlying Suit, plus all documents concerning Richard

Spencer. The request concerning Richard Spencer is undoubtably overbroad,

as it is not constrained to any time period relevant to the Rally. See United

States ex rel. Sasaki v. New York Univ. Med. Ctr., No. 05 Civ. 6163 (LMM) (HBP),

2011 WL 13257693, at *4 (S.D.N.Y. Aug. 23, 2011) (declining to find waiver

where subpoena sought discovery from time periods outside the bounds of

relevance to the litigation). And a request seeking simply “all documents

concerning the [Underlying Suit]” is quite vague, especially for a pro se

respondent, who has no idea which documents may have relevance to the

Underlying Suit.

      Second, the Court finds that Respondent is a third party, though it is

somewhat less clear that he was acting in “good faith.” Respondent did state

on the record at the July 29, 2020 hearing that he was “messing [Movants]

around a bit” in delaying in his response to the Subpoena. (Hr’g Tr. 17).

However, Movants have not been seriously harmed by the delay, as the parties

                                        9
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 10 of 20




were invited to request extra time to complete discovery in the Underlying Suit

if needed with respect to this motion. (See Dkt. #10). Nor have Movants

asserted that the delay has prejudiced them. (See generally Mov. Br.; Mov.

Reply). Ultimately, the Court determines that Plaintiff’s pro se status cautions

against finding waiver due to lack of good faith.

      Third, the parties were in contact regarding Respondent’s compliance

with the Subpoena. Indeed, they negotiated a revised subpoena to narrow the

scope, with a new response date of January 17, 2020. (See Dkt. #13). Thus,

when Respondent asserted the journalist’s privilege in a February email (see

Bloch Decl., Ex. 15), it was less than a month after the revised response date.

See Israel v. Carpenter, No. 95 Civ. 2703 (DAB) (JCF), 2002 WL 1424594, at *1

(S.D.N.Y. June 28, 2002) (finding that 92-day delay warranted waiver). Further

mitigating any potential reason to find waiver is the fact that Respondent is

proceeding pro se in the instant litigation, and “a court is ordinarily obligated to

afford a special solicitude to pro se litigants.” Tracy v. Freshwater, 623 F.3d

90, 101 (2d Cir. 2010). Accordingly, the Court will address this issue on the

merits.

      2.    Federal Law Governs the Assertion of Privilege

      To review, Respondent asserts the journalist’s privilege under New York’s

Shield Law as well as federal law. (Resp. Opp. 3-4). The Court agrees with

Movants that “in cases presenting federal questions, such as here,

discoverability, privileges, and confidentiality are governed by federal law, not

state law.” Crosby v. City of New York, 269 F.R.D. 267, 274 (S.D.N.Y. 2010);

                                        10
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 11 of 20




see also Fed. R. Evid. 501. The Underlying Suit is brought pursuant to a

federal statute, 42 U.S.C. § 1985, as well as Virginia state law, but “asserted

privileges in actions that raise both federal and pendent state law claims are

governed by the principles of federal law.” In re McCray, 928 F. Supp. 2d at

753. The Court “may consider the applicable state law and the policy

considerations which underlie it.” Id. (citing von Bulow, 811 F.2d at 144).

Here, the federal and state policies are “congruent.” von Bulow, 811 F.2d at

144. “Both ‘reflect a paramount public interest in the maintenance of a

vigorous, aggressive and independent press capable of participating in robust,

unfettered debate over controversial matters, an interest which has always

been a principal concern of the First Amendment.’” Id. (quoting Baker, 470

F.2d at 782). Thus, Respondent’s assertion of privilege will be considered

under the Second Circuit’s articulation of the journalist’s privilege, with

consideration of the congruent federal and state policies articulated above.

      3.    The Federal Journalist’s Privilege Applies

      The Second Circuit has articulated a qualified privilege for information

gathered in a journalistic investigation. See, e.g., Gonzales, 194 F.3d at 29; In

re Petroleum Prods. Antitrust Litig., 680 F.2d at 7-8; Baker, 470 F.2d at 778. In

order to establish that the journalist’s privilege applies in the Second Circuit,

Respondent must establish that (i) he was acting in “the role of the

independent press,” (ii) “‘at the time the gathering of information commences.’”

Chevron Corp., 629 F.3d at 307 (quoting von Bulow, 811 F.2d at 145). “The

primary relationship between the one seeking to invoke the privilege and his

                                        11
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 12 of 20




sources must have as its basis the intent to disseminate the information to the

public garnered from that relationship.” von Bulow, 811 F.3d at 145.

      Movants argue that Respondent cannot assert the journalist’s privilege

because he was gathering information and cultivating his source in order to

pursue a personal feud with Richard Spencer, and was thus not acting in the

role of an independent journalist. (Mov. Br. 9). Respondent replies that at the

time he “acquired the identity of” his source, he was employed as a professional

journalist at Breitbart, and, further, that he “learn[ed] the identity of the source

in the course of gathering or obtaining news” — not in pursuing a grudge

against Spencer. (Resp. Opp. 3-4 (internal quotation marks omitted)).

      The factual record is both thin and slightly muddled. The parties focus

their arguments on Respondent’s intent at the time he obtained his confidential

source, as well as his role while attending an “afterparty” at which the source

allegedly showed relevant recordings to Respondent. (See Mov. Br. 6-8, 9;

Resp. Opp. 3-4; Mov. Reply 4-6). Respondent states that “when [he] acquired

the identity of the source and listened to materials and became aware of

various facts in the course of reporting, [he] was at the same time a senior

salaried professional reporter at” Breitbart. (Resp. Opp. 4). Breitbart is a

controversial website with an overt bias, “[b]ut the touchstone is not ... whether

the journalistic enterprise was ‘unbiased’; by that standard, few, if any, daily

newspapers could assert the privilege. Rather, the test is whether the

enterprise intended to express its views publicly, or merely to engage in private

lobbying.” Schiller, 245 F.R.D. at 119. Breitbart does not primarily engage in

                                        12
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 13 of 20




private lobbying, regardless of its editorial vision or the merits of the content

that it publishes. Cf. Chevron Corp., 629 F.3d at 308 (declining to find that a

reporter commissioned “to serve the objectives of others who have a stake in

the subject of the report” is acting in the role of “an independent press”).

Respondent asserts he was writing about white supremacy “at the time in

question,” making conversations with white nationalists “directly relevant to

[his] daily work[.]” (Resp. Opp. 3). Thus, to the extent Respondent acquired

his source and/or learned about the relevant documents while employed by

Breitbart, he has sufficiently invoked the journalist’s privilege, even if he later

developed a personal grudge against Spencer. See id. at 307 (distinguishing

between “proper invocation of the privilege, where the purpose to disseminate

the information motivated the gathering of the information,” and “improper

invocation, where the information was gathered for other reasons and the

intent to publish arose only later”).

      Movants further assert that the afterparty at which Respondent was

purportedly shown the relevant files happened after Respondent resigned from

Breitbart in February 2017. (Mov. Reply 5-6; see also Mov. Br. 7 n.6 (citing

news article about Respondent’s resignation from Breitbart in February

2017)). 3 The timeline is not entirely clear, so the Court next addresses the



3     Movants argue: “For the avoidance of doubt, [Respondent] could not have viewed the
      relevant content from his purported source while at Breitbart because there is virtually
      no evidence that the Defendants in the [Underlying Suit] were specifically planning the
      [Rally] as early as February 2017.” (Mov. Reply 5). This assertion may be true, but the
      Court cannot rely on Movants ipse dixit statements, particularly where the instant
      motion is predicated on Movants’ lack of relevant information.

                                             13
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 14 of 20




possibility that Respondent cultivated his source and/or obtained relevant

information after leaving Breitbart. Respondent asserts that he was not

motivated by a personal grudge at the time he cultivated his source, regardless

of the timing, and further argues that he attended the afterparty “for

journalistic purposes.” (Resp. Opp. 3-4). This assertion is supported by the

fact that Respondent has been publishing content about white supremacist

ideology since he left Breitbart, even if not for a formal media organization and

even if published in an unorthodox style. (See, e.g., Bloch Decl., Ex. 5, 6, 10,

16-18). Movants ask the Court to discredit Respondent’s assertion that he

attended the afterparty with a journalistic intent because Respondent claims to

have consumed significant amounts of alcohol at the party. (Mov. Reply 5-6).

The Court notes that the consumption of alcohol at a party does not vitiate

journalistic intent. Journalists may wish to attend a party in order to gather

information, or to meet and cultivate potential sources, any of which goals may

be furthered by the consumption of alcohol.

      Even if the Court discredits Respondent’s representations as to timing,

the Court is not convinced that Respondent was motivated only out of a

personal grudge against Spencer. Spencer is himself a newsworthy subject,

and publishing information about him, even if tinged with personal dislike, can

still be motivated by an interest to “disseminate information to the public,”

Chevron Corp., 629 F.3d at 307, and to promote “debate over controversial

matters,” von Bulow, 811 F.2d at 144. As noted above, after leaving Breitbart,

Respondent was still engaged in disseminating information about the far right

                                       14
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 15 of 20




to the public, through his blog, social media, YouTube, and elsewhere. (See,

e.g., Bloch Decl., Ex. 5, 6, 10, 16-18). Respondent’s style of disseminating

information may be confrontational and biased, but it is not wholly without

journalistic content, and protecting even Respondent’s muckraking style

protects the “public interest in the maintenance of a vigorous, aggressive and

independent press capable of participating in robust, unfettered debate over

controversial matters.” Baker, 470 F.2d at 782.

      4.    Movants May, But Have Not on This Record, Established That
            the Qualified Journalist’s Privilege Should Be Overcome

      Alternatively, Movants argue the Court should override the qualified

journalist’s privilege and order Respondent to disclose the identity of his

confidential source. The Second Circuit has explained that:

            to protect the important interests of reporters and the
            public in preserving the confidentiality of journalists’
            sources, disclosure may be ordered only upon a clear
            and specific showing that the information is: [i] highly
            material and relevant, [ii] necessary or critical to the
            maintenance of the claim, and [iii] not obtainable from
            other available sources.

Gonzales, 194 F.3d at 31 (quoting United States v. Cutler, 6 F.3d 67, 71 (2d Cir.

1993)); see also In re Petroleum Products Antitrust Litig., 680 F.2d at 7.

      The Court agrees with Movants that the content is highly material and

relevant. The identity of a source who may possess recordings of the

defendants in the Underlying Suit engaged in planning sessions for the Rally

(see Hr’g Tr. 34), is material and relevant to establishing that these defendants

conspired with one another to engage in violence against others motivated by a

class-based animus. A claim under Section 1985 requires:

                                        15
          Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 16 of 20




               [i] A conspiracy of two or more persons, [ii] who are
               motivated by a specific class-based, invidiously
               discriminatory animus to [iii] deprive the plaintiff[s] of
               the equal enjoyment of rights secured by the law to all,
               [iv] and which results in injury to the plaintiff[s] as [v] a
               consequence of an overt act committed by the
               defendants in connection with the conspiracy.

Sines v. Kessler, 324 F. Supp. 3d 765, 780 (W.D. Va. 2018). As Movants noted

in their initial moving papers, the defendants in the Underlying Suit have

already raised intent as a key issue in the litigation, and this will be a

critical — if not the critical — issue at trial. (MTC 21-22; see also Bloch Decl.,

Ex. 6).

      The Court also agrees that the identity of the confidential source, and the

relevant recordings at issue, are “necessary or critical to the maintenance of

the claim.” Gonzales, 194 F.3d at 31. Based on Respondent’s own

descriptions of the recordings, they likely offer strong proof of one of the key

elements of the § 1985 claim that Movants advance in the Underlying Suit.

(See Resp. Opp. 1-2; see also Bloch Decl. 14(a); White Decl. ¶ 2(b)). Further,

evidence of intent to discriminate is difficult to establish, making these

recordings critical to the suit. See Gallo v. Prudential Residential Servs., 22

F.3d 1219, 1224 (2d Cir. 1994) (explaining, in the employment discrimination

context, that direct evidence of intent to discriminate is rarely available).

Because “the claim for which the information is to be used virtually rises or

falls with the admission or exclusion” of the recordings, the identity of their

source is critical. In re Application to Quash Subpoena to Nat’l Broadcasting

Co., 79 F.3d 346, 351 (2d Cir. 1986).


                                            16
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 17 of 20




      However, on this record, Movants have not yet established that the

identity of Respondent’s confidential source is unobtainable from other

sources. Movants are required to “make a clear and specific showing to the

Court that there are no other alternative sources of the identity of the

[c]onfidential [s]ource.” In re Pishevar, 439 F. Supp. 3d 290, 307 (S.D.N.Y.

2020). Here, Movants offer only vague assertions that there are no alternative

sources, without proof of any efforts that Movants have undertaken to identify

Respondent’s confidential source or to obtain the recordings purportedly in the

source’s possession. (See Mov. Br. 11; Mov. Reply 6). For example,

Respondent stated that his source wanted to remain confidential because

“there were not many people in the room when those conversations happened,

and the source was worried about retaliation.” (White Decl. ¶ 2.e). If true,

Movants may be able to identify this source by deposing and/or subpoenaing

all individuals suspected to be at one of these planning meetings. Yet Movants

have stated only that they cannot acquire the identity of the confidential source

(or obtain the relevant materials allegedly possessed by this source), because

Respondent has given them insufficient information to identify the source. (See

Mov. Br. 11; Mov. Reply 6). Movants have not described any efforts to depose

or subpoena individuals suspected of being present at planning meetings for

the Rally in order to ascertain the identity of Respondent’s source or to locate

the recordings Respondent’s source allegedly possesses. See In re Petroleum

Prod. Antitrust Litig., 680 F.2d at 8-9 (refusing disclosure of a journalist’s notes

despite the fact that “hundreds of depositions” had been taken and others

                                         17
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 18 of 20




might be necessary); In re Pishevar, 439 F. Supp. 3d at 307 (declining to

override privilege where petitioner failed to submit declarations ruling out

potential alternative sources); Persky v. Yeshiva Univ., No. 01 Civ. 5278 (LMM),

2002 WL 31769704, at *4 (S.D.N.Y. Dec. 10, 2002) (rejecting request to reveal

confidential sources where the parties did not provide “an idea of ... how many

people would likely need to be deposed in order to find out the identity of the

sources.”). 4 Movants must provide a “clear and specific” statement showing

that they have pursued alternative sources — i.e., sources other than

Respondent or information provided by Respondent — to ascertain the identity

of the person with the relevant recordings. At a minimum, Movants have not

ruled out that they may be able to identify the source because the source was

one of a limited number of attendees of Rally planning meetings, and is

therefore presumably a name already known to Movants. Therefore, Movants’

motion to compel is denied without prejudice, with leave to renew upon a more

thorough demonstration that Movants have exhausted potential alternative

sources.




4     In their initial moving papers, Movants stated that they have faced considerable
      obstruction and non-compliance in pursuing discovery in the Underlying Suit,
      including a court order detaining at least one defendant for civil contempt. (See MTC
      4). However, Movants have not provided any information about the relationship
      between their discovery efforts in the Underlying Suit and their efforts to ascertain the
      identity of Respondent’s source and/or to obtain the recordings. To the extent Movants
      believe they have already exhausted all plausible alternative sources in the normal
      course of discovery in the Underlying Suit, they must provide a record that explains
      their efforts to investigate this issue.

                                             18
        Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 19 of 20




        5.    Respondent’s Brief in Opposition and Movants’ Reply Brief Are
              Unsealed

        By letter filed September 24, 2020, a member of the press requested that

the Court unseal certain filings made in relation to the instant motion to

compel. (See Dkt. #22). Specifically, the Court ordered that Respondent’s brief

in opposition to the motion to compel be filed under seal due to the sensitive

nature of some information contained therein. (Dkt. #16). Because Movants

cited extensively to Respondent’s sealed brief, the Court granted Movants’

request to seal their reply brief. (Dkt. #21). The Court requested that the

parties respond to the request to unseal. (Dkt. #22). Movants do not object to

the unsealing of the filings in question. (See Dkt. #23). Respondent did not

respond and in any event has waived any objection by failing to respond to the

Court’s September 24, 2020 Order. In the interest of transparency and in

furtherance of the “presumption of access” to judicial documents and court

proceedings, Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d

132, 139 (2d Cir. 2016), the Court will order that Respondent’s brief in

opposition (see Dkt. #17) be unsealed, except that the exhibits to the brief shall

remain sealed for the reasons stated in the Court’s September 1, 2020 Order

(Dkt. #16). Movants’ reply brief shall be unsealed in its entirety. (See Dkt.

#20).




                                        19
      Case 1:20-mc-00241-KPF Document 24 Filed 10/14/20 Page 20 of 20




                                     CONCLUSION

      For the reasons stated above, Movants’ motion to compel is DENIED

WITHOUT PREJUDICE to its renewal on a more detailed record, and

Respondent’s motion to quash is DENIED as moot. Within one week from the

date of this Order, Respondent is ORDERED to submit in writing the total

number of confidential sources that he seeks to protect from disclosure by his

invocation of the journalist’s privilege. Within two weeks of receiving

Respondent’s submission, Movants are ORDERED to file a supplemental

submission on the issue of whether the privilege can and should be overcome,

and Respondent is ORDERED to respond to this submission within two weeks

of receiving Movants’ submission.

      Additionally, the Clerk of Court is directed to unseal the filings at docket

entries 17 and 20, except that the exhibits to the filing at docket entry 17 shall

remain sealed.

      SO ORDERED.

Dated: October 14, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge


A copy of this Order was emailed by Chambers to:

Milo Yiannopoulos at: m@milo.net




                                        20
